Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 01, 2022

The Court of Appeals hereby passes the following order:

A22A1362. HAROLD MILLER v. KASAY COMBS.

      This case originated as a suit on account in magistrate court. After the
magistrate court found in favor of Kasay Combs, Harold Miller appealed to the
superior court. The superior court also found in favor of Combs and affirmed the
magistrate’s judgment of $15,000. Miller then filed this direct appeal. We, however,
lack jurisdiction.
      Because the order at issue concerns a de novo appeal from a magistrate court
decision, Miller was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Accordingly, this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/01/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.